UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number811-00642 DWS International Fund, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 8/31 Date of reporting period: 2/28/2011 ITEM 1. REPORT TO STOCKHOLDERS FEBRUARY 28, 2011 Semiannual Report to Shareholders DWS International Fund Contents 4 Performance Summary 7 Information About Your Fund's Expenses 9 Portfolio Summary 11 Investment Portfolio 16 Statement of Assets and Liabilities 18 Statement of Operations 19 Statement of Changes in Net Assets 20 Financial Highlights 25 Notes to Financial Statements 34 Investment Management Agreement Approval 38 Summary of Management Fee Evaluation by Independent Fee Consultant 42 Account Management Resources 43 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Investing in foreign securities, particularly certain risks, such as currency fluctuations, political and economic changes, and market risks. Stocks may decline in value. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the US, represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary February 28, 2011 Average Annual Total Returns as of 2/28/11 Unadjusted for Sales Charge 6-Month‡ 1-Year 3-Year 5-Year 10-Year Class A 21.25% 12.99% -7.35% -0.39% 1.83% Class B 20.72% 12.07% -8.08% -1.21% 0.96% Class C 20.79% 12.14% -8.06% -1.15% 1.03% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) 14.27% 6.49% -9.17% -1.56% 1.23% Class B (max 4.00% CDSC) 16.72% 9.07% -8.66% -1.40% 0.96% Class C (max 1.00% CDSC) 19.79% 12.14% -8.06% -1.15% 1.03% No Sales Charges Class S 21.45% 13.36% -7.06% -0.07% 2.15% Institutional Class 21.53% 13.54% -6.94% 0.05% 2.31% MSCI EAFE Index+ 23.77% 20.00% -2.62% 2.43% 4.90% Sources: Lipper Inc. and Deutsche Investment Management Americas Inc. ‡Total returns shown for periods less than one year are not annualized. Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated December 1, 2010 are 1.26%, 2.17%, 2.04%, 0.96% and 0.83% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns assume reinvestment of dividends and, unlike Fund returns, do not reflect any fees or expenses. It is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS International Fund — Class A [] MSCI EAFE Index+ Yearly periods ended February 28 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. +The Morgan Stanley Capital International (MSCI) Europe, Australasia and Far East (EAFE) Index is an unmanaged, capitalization-weighted index that tracks international stock performance in the 21 developed markets of Europe, Australasia and the Far East. The index is calculated using closing local market prices and translates into US dollars using the London close foreign exchange rates. Net Asset Value and Distribution Information Class A Class B Class C Class S Institutional Class Net Asset Value: 2/28/11 $ 8/31/10 $ Distribution Information: Six Months as of 2/28/11: Income Dividends $ Lipper Rankings — International Large-Cap Core Funds Category as of 2/28/11 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year of 99 3-Year of 93 5-Year of 89 10-Year of 86 Class B 1-Year of 3-Year of 96 5-Year of 95 10-Year of 93 Class C 1-Year of 3-Year of 96 5-Year of 95 10-Year of 92 Class S 1-Year of 99 3-Year of 92 5-Year of 86 10-Year of 82 Institutional Class 1-Year of 99 3-Year of 91 5-Year of 85 10-Year of 79 Source: Lipper Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Information About Your Fund's Expenses As an investor of the Fund, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees, distribution and service (12b-1) fees and other Fund expenses. Examples of transaction costs include sales charges (loads), redemption fees and account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. In the most recent six-month period, Class B shares limited these expenses; had it not done so, expenses would have been higher. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (September 1, 2010 to February 28, 2011). The tables illustrate your Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. • Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. An account maintenance fee of $6.25 per quarter for Class S shares may apply for certain accounts whose balances do not meet the applicable minimum initial investment. This fee is not included in these tables. If it was, the estimate of expenses paid for Class S shares during the period would be higher, and account value during the period would be lower, by this amount. Expenses and Value of a $1,000 Investment for the six months ended February 28, 2011 Actual Fund Return Class A Class B Class C Class S Institutional Class Beginning Account Value 9/1/10 $ Ending Account Value 2/28/11 $ Expenses Paid per $1,000* $ Hypothetical 5% Fund Return Class A Class B Class C Class S Institutional Class Beginning Account Value 9/1/10 $ Ending Account Value 2/28/11 $ Expenses Paid per $1,000* $ * Expenses are equal to the Fund's annualized expense ratio for each share class, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratios Class A Class B Class C Class S Institutional Class DWS International Fund 1.26% 2.11% 2.03% .94% .80% For more information, please refer to the Fund's prospectus. Portfolio Summary Asset Allocation (As a % of Investment Portfolio excluding Securities Lending Collateral) 2/28/11 8/31/10 Common Stocks 96% 93% Cash Equivalents 2% 7% Preferred Stocks 2% — 100% 100% Geographical Diversification (As a % of Investment Portfolio excluding Cash Equivalents and Securities Lending Collateral) 2/28/11 8/31/10 Europe (excluding United Kingdom) 44% 59% Japan 23% 18% United Kingdom 16% 20% Pacific Basin 14% 3% Latin America 2% — Africa 1% — 100% 100% Sector Diversification (As a % of Investment Portfolio excluding Cash Equivalents and Securities Lending Collateral) 2/28/11 8/31/10 Financials 22% 17% Industrials 16% 15% Materials 15% 12% Energy 11% 13% Consumer Discretionary 10% 9% Consumer Staples 8% 12% Telecommunication Services 6% 10% Information Technology 6% 7% Health Care 3% 4% Utilities 3% 1% 100% 100% Asset allocation, geographical and sector diversification are subject to change. Ten Largest Equity Holdings at February 28, 2011 (19.8% of Net Assets) Country Percent 1. HSBC Holdings PLC Provider of international banking and financial services United Kingdom 2.5% 2. Canon, Inc. Producer of visual image and information equipment Japan 2.2% 3. BHP Billiton Ltd. Producer of petroleum, minerals and steel products Australia 2.2% 4. Mitsubishi Corp. Operator of a general trading company Japan 2.0% 5. Total SA Produces, refines, transports and markets oil and natural gas France 1.9% 6. FANUC Corp. Manufacturer of numerically controlled equipment for machine tools Japan 1.9% 7. Shin-Etsu Chemical Co., Ltd Produces and distributes synthetic resins and other chemical products Japan 1.8% 8. NTT DoCoMo, Inc. Provider of telecommunication services and equipment Japan 1.8% 9. Vodafone Group PLC Provides a range of mobile telecommunications services United Kingdom 1.8% 10. Honda Motor Co., Ltd Manufacturer of automobiles, motorcycles and power products Japan 1.7% Portfolio holdings are subject to change. For more complete details about the Fund's investment portfolio, see page 11. A quarterly Fact Sheet is available upon request. Please see the Account Management Resources section for contact information. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. This form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Investment Portfolio as of February 28, 2011 (Unaudited) Shares Value ($) Common Stocks 95.5% Australia 6.5% Australia & New Zealand Banking Group Ltd. BHP Billiton Ltd. (a) National Australia Bank Ltd. Newcrest Mining Ltd. Wesfarmers Ltd. (a) Woodside Petroleum Ltd. (Cost $55,910,245) Brazil 0.6% Banco Santander Brasil SA (Units) (Cost $7,859,742) China 0.5% Industrial & Commercial Bank of China Ltd. "H" (Cost $5,606,777) Denmark 2.4% A P Moller — Maersk AS "B" Carlsberg AS "B" Novo Nordisk AS "B" (Cost $17,713,486) Finland 1.2% Fortum Oyj Sampo Oyj "A" (Cost $10,949,037) France 9.8% Air Liquide SA AXA SA BNP Paribas Compagnie Generale de Geophysique-Veritas* GDF Suez LVMH Moet Hennessy Louis Vuitton SA Sanofi-Aventis Schneider Electric SA Societe Generale Total SA Vivendi (Cost $86,431,902) Germany 8.9% Adidas AG Allianz SE (Registered) BASF SE Daimler AG (Registered)* Deutsche Lufthansa AG (Registered)* Linde AG MAN SE SAP AG Siemens AG (Registered) (Cost $78,340,989) Hong Kong 2.3% AIA Group Ltd.* Hong Kong Exchanges & Clearing Ltd. (a) Power Assets Holdings Ltd. (a) (Cost $23,199,338) Italy 4.4% Enel SpA Eni SpA Intesa Sanpaolo Saipem SpA UniCredit SpA (Cost $40,621,440) Japan 22.8% Canon, Inc. FANUC Corp. Honda Motor Co., Ltd. Kao Corp. Komatsu Ltd. Kubota Corp. Mitsubishi Corp. Mitsubishi Heavy Industries Ltd. Mitsui O.S.K Lines Ltd. NTT DoCoMo, Inc. Panasonic Corp. Seven & I Holdings Co., Ltd. (a) Shin-Etsu Chemical Co., Ltd. Sumitomo Mitsui Financial Group, Inc. Takeda Pharmaceutical Co., Ltd. (a) Toshiba Corp. (Cost $198,453,662) Mexico 0.7% America Movil SAB de CV "L" (Cost $7,435,430) Netherlands 3.5% ING Groep NV (CVA)* Koninklijke (Royal) KPN NV Koninklijke DSM NV Unilever NV (CVA) (Cost $33,538,019) Norway 1.0% DnB NOR ASA Yara International ASA (Cost $9,675,241) Russia 3.3% Gazprom OAO (ADR) (a) (d) LUKOIL (ADR) Mechel (ADR) Sberbank of Russia (Cost $31,322,757) Singapore 2.4% Keppel Corp., Ltd. Oversea-Chinese Banking Corp., Ltd. Singapore Airlines Ltd. (Cost $22,909,320) South Africa 0.5% Remgro Ltd. (Cost $5,583,467) Spain 2.6% Banco Bilbao Vizcaya Argentaria SA Repsol YPF SA Telefonica SA (Cost $23,460,843) Sweden 1.4% Swedbank AB "A"* TeliaSonera AB Volvo AB "B"* (Cost $12,195,766) Switzerland 4.1% Compagnie Financiere Richemont SA "A" Givaudan SA (Registered) Nestle SA (Registered) Syngenta AG (Registered) Xstrata PLC (Cost $29,702,890) Taiwan 0.9% Taiwan Semiconductor Manufacturing Co., Ltd. (Cost $7,838,425) United Kingdom 15.7% AMEC PLC AstraZeneca PLC BG Group PLC Diageo PLC HSBC Holdings PLC Imperial Tobacco Group PLC InterContinental Hotels Group PLC Johnson Matthey PLC Legal & General Group PLC Old Mutual PLC Prudential PLC Reckitt Benckiser Group PLC Rio Tinto PLC Royal Bank of Scotland Group PLC* Vodafone Group PLC WPP PLC (Cost $145,852,748) Total Common Stocks (Cost $854,601,524) Preferred Stocks 2.0% Brazil 1.1% Petroleo Brasileiro SA Vale SA "A" (Cost $10,865,398) Germany 0.4% Volkswagen AG (Cost $3,872,479) Korea 0.5% Samsung Electronics Co., Ltd. (Cost $5,062,757) Total Preferred Stocks (Cost $19,800,634) Rights 0.0% Sweden TeliaSonera AB, Expiration Date 3/25/2011* (Cost $13,824) Securities Lending Collateral 5.7% Daily Assets Fund Institutional, 0.23% (b) (c) (Cost $59,783,864) Cash Equivalents 2.5% Central Cash Management Fund, 0.17% (b) (Cost $25,386,718) % of Net Assets Value ($) Total Investment Portfolio (Cost $959,586,564)+ Other Assets and Liabilities, Net ) ) Net Assets *Non-income producing security. +The cost for federal income tax purposes was $966,084,125. At February 28, 2011, net unrealized appreciation for all securities based on tax cost was $137,171,707. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $151,239,442 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $14,067,735. (a) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of all securities loaned at February 28, 2011 amounted to $57,504,332, which is 5.5% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. (d) Listed on the London Stock Exchange. ADR: American Depositary Receipt CVA: Certificaten Van Aandelen Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of February 28, 2011 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks & Preferred Stocks Australia $
